         Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


     CARLOS GABRIEL ESTEVEZ,
          Petitioner,                                       No. 3:19-cv-1362 (MPS)

          v.

     UNITED STATES OF AMERICA,
          Respondent.



 RULING ON § 2255 MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE

        Petitioner Carlos Gabriel Estevez seeks to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255 on the ground that his trial lawyer rendered ineffective assistance of counsel.

He claims that the lawyer failed to advise him of a second plea offer made by the Government,

that he unduly delayed the filing of a motion for a new trial based on Estevez’s claim that two

jurors had seen him in handcuffs, and that he failed to object to the prosecutor’s leading

questions to Government witnesses. For the reasons set forth below, his motion is DENIED.

I.      BACKGROUND

        Beginning in 2013, Estevez drove his uncle, Fernando Estevez, around Connecticut and

New York to assist the uncle in conducting his heroin trafficking activities. Presentence Report,

United States v. Estevez, No. 3:14CR00191(MPS), ECF No. 332 (“PSR”) ¶ 9. After the uncle

traveled to the Dominican Republic in May 2013, Estevez carried on the heroin trafficking

activity in Connecticut and New York. A co-conspirator estimated that he transported 30

kilograms of heroin for Estevez after the latter took over for his uncle. PSR ¶ 26. Estevez was

arrested in September 2014, PSR ¶ 28, and indicted federally. In December 2015, after a six-day

trial in which Estevez was represented by Attorney John Calcagni, a jury convicted him of two




                                                 1
          Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 2 of 14



counts: possession with intent to distribute and distribution of heroin (Count 4) and conspiracy to

do the same (Count 1). PSR at 1.

         In June 2016, the Court sentenced Estevez to 126 months imprisonment and 5 years

supervised release. Judgment, Estevez, No. 3:14CR00191 (MPS), ECF No. 376. Estevez

appealed to the Second Circuit; the Circuit affirmed the judgment in a summary order in May

2018. United States v. Estevez, 735 F. App’x 746, 750 (2d Cir. 2018). The Second Circuit issued

the mandate on July 24, 2018, transferring jurisdiction over the case back to this Court. Estevez,

No. 3:14CR00191 (MPS), ECF No. 411. Estevez filed this § 2255 motion to vacate, set aside, or

correct his sentence on September 3, 2019. ECF No. 1.

II.      LEGAL STANDARDS

      A. Section 2255 Petition

         Section 2255 permits collateral challenges to federal convictions. 28 U.S.C. § 2255(a)

(“A prisoner in custody under sentence of a court established by Act of Congress claiming the

right to be released upon the ground that the sentence was imposed in violation of the

Constitution or laws of the United States . . . may move the court which imposed the sentence to

vacate, set aside or correct the sentence.”). In deciding a Section 2255 motion, the court must

hold a hearing “[u]nless the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). A petitioner is therefore not

automatically entitled to a hearing, and no hearing is required “where the allegations are vague,

conclusory, or palpably incredible. To warrant a hearing, the motion must set forth specific facts

supported by competent evidence, raising detailed and controverted issues that, if proved at a

hearing, would entitle [the petitioner] to relief.” Gonzalez v. United States, 722 F.3d 118, 130 (2d

Cir. 2013) (internal quotation marks and citations omitted); see also Pham v. United States, 317




                                                  2
         Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 3 of 14



F.3d 178, 184 (2d Cir. 2003) (“It is within the district court’s discretion to determine whether a

hearing is warranted [in a Section 2255 case].”).

       “To warrant a hearing on an ineffective assistance of counsel claim, the [petitioner] need

establish only that he has a plausible claim of ineffective assistance of counsel, not that he will

necessarily succeed on the claim.” Puglisi v. United States, 586 F.3d 209, 213 (2d Cir. 2009)

(internal quotation marks omitted). “If material facts are in dispute, a hearing should usually be

held, and relevant findings of fact made.” Id. But the court “need not assume the credibility of

factual assertions . . . where the assertions are contradicted by the record in the underlying

proceeding.” Puglisi, 586 F.3d at 214.

   B. Ineffective Assistance of Counsel

       To succeed on an ineffective assistance of counsel claim, a petitioner must demonstrate

that (1) “counsel’s performance was deficient” and (2) “the deficient performance prejudiced the

defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). The Supreme Court has held that

this two-part test applies to ineffective assistance challenges in the plea bargain context, Hill v.

Lockhart, 474 U.S. 52, 58 (1985), including when a defendant claims that ineffective assistance

led him to reject a plea offer and instead stand trial. Lafler v. Cooper, 566 U.S. 156, 168 (2012).

“If a plea bargain has been offered, a defendant has the right to effective assistance of counsel in

considering whether to accept it. If that right is denied, prejudice can be shown if loss of the plea

opportunity led to a trial resulting in a conviction on more serious charges or the imposition of a

more severe sentence.” Id.

       The performance prong of the two-part Strickland test requires a showing that “counsel’s

representation fell below an objective standard of reasonableness,” in light of “prevailing

professional norms.” Strickland, 466 U.S. at 688. “In applying this standard, a reviewing court




                                                  3
         Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 4 of 14



must make every effort . . . to eliminate the distorting effects of hindsight and indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance . . . [and] might be considered sound trial strategy.” United States v. Cohen, 427 F.3d

164, 167 (2d Cir. 2005) (internal quotation marks omitted).

       With respect to plea-related claims of ineffective assistance, the prejudice prong “focuses

on whether counsel’s constitutionally ineffective performance affected the outcome of the plea

process.” Hill, 474 U.S. at 59. “To show prejudice from ineffective assistance of counsel where a

plea offer has lapsed or been rejected because of counsel’s deficient performance, defendants

must demonstrate [both] a reasonable probability that they would have accepted the . . . plea

offer had they been afforded effective assistance of counsel,” and “a reasonable probability the

plea would have been entered without the prosecuting canceling it or the trial court refusing to

accept it . . . .” Missouri v. Frye, 566 U.S. 134, 147 (2012); see also Lafler, 566 U.S. at 174

(Defendant must show “that but for counsel’s deficient performance there is a reasonable

probability he and the trial court would have accepted the guilty plea.”). With respect to trial-

related claims of ineffective assistance, the critical question is “whether counsel’s conduct so

undermined the proper functioning of the adversarial process that the trial cannot be relied on as

having produced a just result.” Cohen, 427 F.3d at 167.

III.   DISCUSSION

       Estevez makes three ineffective assistance of counsel claims. He argues that Attorney

Calcagni (1) failed to communicate the Government’s second plea offer to Estevez before trial;

(2) failed to object when two jurors allegedly saw Estevez in handcuffs during a court recess; and

(3) failed to object to the Government’s use of leading questions during direct examination of

Government witnesses.




                                                  4
         Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 5 of 14



    A. Ineffective Assistance in Connection with the Government’s Second Plea Offer

        Estevez alleges that the Government made a written plea offer with “favorable conditions

for Petitioner . . . right before the trial started,” but that Attorney Calcagni “did not inform

Petitioner” of this second offer. ECF No. 1 at 18–19. He states the “offer was of 60 months’

imprisonment or 70 to 87 months.” Id. at 18. Estevez claims he heard about this second offer for

the first time on July 7, 2019 (i.e., years after the trial), from his wife. Id. at 18.

        The Government argues that these allegations “are not supported by the record.” ECF No.

15 at 15. It submits a detailed affidavit from Calcagni, which states that he received a second

proposed plea agreement from the Government in September 2015 that “essentially reduced Mr.

Estevez’s mandatory minimum exposure from 10 years to 5 years, upon conviction,” and that he

“met with [Estevez] in person to discuss it.” Calcagni Aff., ECF No. 15-1 ¶ 3. Calcagni attests

that he met with Estevez about this second offer, discussed it, and that Estevez decided to decline

the offer, at least in part because Estevez was not a U.S. citizen and “wished to proceed to trial in

an effort to both win his case and remain in this country.” Id. ¶¶ 3–4. Calcagni attaches a letter

dated September 11, 2015, that notifies the Government that “after consulting with my client . . .

he has authorized me to notify the government that he elects to exercise his constitutional right to

proceed to trial.” ECF No. 15-3. The letter indicates that it was copied to Estevez. Id. Based on

this evidence, the Government argues that Estevez has not shown that Calcagni was ineffective

during the plea-bargaining process or that he was prejudiced by any alleged ineffective

assistance.

        During the plea-bargaining process, “defense counsel has the duty to communicate

formal offers from the prosecution to accept a plea on terms and conditions that may be

favorable to the accused. . . . When defense counsel allow[s an] offer to expire without advising




                                                    5
         Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 6 of 14



the defendant or allowing him to consider it, defense counsel d[oes] not render the effective

assistance the Constitution requires.” Frye, 566 U.S. at 145. To establish Strickland prejudice in

the plea-bargaining context, a defendant must show “the outcome of the plea process would have

been different with competent advice.” Lafler, 566 U.S. at 163. Where, as here, a defendant

alleges that ineffective assistance led to the rejection of an offer (because it allegedly was not

communicated to the defendant), “a defendant must show that but for the ineffective advice of

counsel there is a reasonable probability that the plea offer would have been presented to the

court (i.e., that the defendant would have accepted the plea and the prosecution would not have

withdrawn it in light of intervening circumstances), that the court would have accepted its terms,

and that the conviction or sentence, or both, under the offer’s terms would have been less severe

than under the judgment and sentence that in fact were imposed.” Id. at 164.

       Estevez’s claim fails because he does not make sufficient allegations to suggest he was

prejudiced by any alleged ineffective assistance in the plea-bargaining process. Even if I

accepted as true Estevez’s claim that Calcagni did not notify him of the second plea offer before

trial, Estevez would be unable to show prejudice because he has submitted no evidence that he

would have accepted the second plea offer, ECF No. 1 at 38–39, while the Government has

submitted evidence that he would not have—namely, Calcagni’s affidavit reciting Estevez’s

concerns about deportation. ECF No. 15-1 ¶ 4. Estevez’s petition argues that “at the evidentiary

hearing, Petitioner will explain why he wanted to enter into a plea agreement instead of

proceeding to trial,” but the petition is not itself “competent evidence.” Gonzalez, 722 F.3d at

131 (noting that a petitioner “must set forth specific facts supported by competent evidence,

raising detailed and controverted issues of fact that, if proved at a hearing, would entitle him to

relief”); see also Newfield v. United States, 565 F.2d 203, 207 (2d Cir. 1977) (noting that a




                                                  6
         Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 7 of 14



motion supported by a “sufficient” affidavit including detailed and controverted issues of fact

warrants a hearing, but “bald allegations” unsupported by evidentiary facts do not); Herzog v.

United States, 38 F. App’x 672, 675 (2d Cir. 2002) (affirming denial of § 2255 motion without a

hearing where defendant was “unable to put forward any objective evidence establishing a

reasonable probability that he would have accepted the plea” and “did not unequivocally state [in

his §2255 affidavit] that he would have accepted the Government’s plea offer but for [counsel’s]

allegedly deficient advocacy”). Because Estevez has pointed to no evidence supporting his

allegations of prejudice, he has not shown a plausible claim of ineffective assistance in relation

to the second plea offer.

       In any event, Estevez is not entitled to a hearing on the performance prong of the

Strickland test either. Second Circuit precedent on § 2255 motions “permits a ‘middle road’ of

deciding disputed facts on the basis of written submissions.” Pham, 317 F.3d at 184; Chang v.

United States, 250 F.3d 79, 86 (2d Cir. 2001) (noting that a district court has discretion “to

choose a middle road” of expanding the record by means of written submissions without

requiring the live testimony of the movant and trial counsel). For example, “in cases involving

claims that can be, and are often, made in any case, the judge may properly rely on his or

knowledge of the record and may permissibly forgo a full hearing and instead request letters,

documentary evidence, and affidavits to aid in its resolution of the claim . . . . The trial judge is

also in a position, based on the knowledge gained in the underlying criminal proceeding and on

his or her role as a trier of fact in the habeas proceeding, to hold that the particular petitioner had

no chance of overcoming counsel’s detailed explanation . . . .” Puglisi, 586 F.3d at 215.

       In this case, ample evidence in the record shows that Calcagni did communicate the

second plea offer to Estevez and that Estevez rejected it. Calcagni avers that he did, and the




                                                   7
         Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 8 of 14



September 11, 2015 letter to the Government, which indicates that it was copied to Estevez,

provides support for Calcagni’s testimony. Calcagni’s sentencing memorandum, filed in May

2016, also supports his affidavit since it states that the government offered Estevez a plea deal

“that would have allowed him to avoid exposure to a mandatory minimum sentence of ten (10)

years” and would have yielded “an applicable guidelines range of 70 – 87 months.” Estevez, No.

3:14CR00191 (MPS), ECF No. 363 at 5–6. The Government has therefore pointed to two pieces

of objective evidence supporting Calcagni’s affidavit, while Estevez has pointed to no evidence

other than his own statement. That statement, which says only that “defense counsel did not

inform Petitioner that the Government had offered a second plea agreement,” ECF No. 1 at 39, is

not properly sworn and was not made under penalties of perjury.1 Even if it was a properly sworn

affidavit, however, I would find implausible Estevez’s version of events, which rests solely on

his cursory, “highly self-serving and improbable assertion[],” Chang, 250 F.3d at 86, that

Calcagni did not inform him of the Government’s second offer. The assertion is improbable for

at least two reasons. First, Estevez claims he learned of the second offer for the first time from

his wife some three and a half years after the trial but does not explain how his wife learned of it

and, more to the point, how she managed to do so without his learning of it for three and a half




1
  Although the statement appears in a document entitled “affidavit/affirmation,” indicates that
Mr. Estevez was “duly sworn,” and is signed by Mr. Estevez, it does not indicate that it was
sworn before a third party, let alone an officer authorized to administer oaths. ECF No. 1 at 37-
39; see Black’s Law Dictionary, Ninth Ed. (2009) (defining “affidavit” as “a voluntary
declaration of facts written down and sworn to by the declarant before an officer authorized to
administer oaths.”). Nor does the document comply with the requirements of 28 U.S.C. § 1746,
which permits unsworn declarations to be used as evidence, provided they state that they were
made “under penalty of perjury.” Further, Mr. Estevez, who is a citizen of the Dominican
Republic, required the assistance of a Spanish interpreter throughout the proceedings before me.
It is thus unlikely that he drafted the reasonably literate “affidavit” and not even clear if he read
or understood it, especially given that it twice misidentifies his trial counsel as Steven Yurowitz,
the lawyer who handled his appeal to the Second Circuit. ECF No. 1 at 38–39.


                                                  8
         Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 9 of 14



years. Second, Calcagni’s express mention of the second offer in the sentencing memorandum

strongly suggests it was conveyed to Estevez; it is implausible that defense counsel would point

out in a public document submitted to the Court the existence of a plea offer that he never

conveyed to his client. See also supra note 1. Even if Estevez had adequately alleged prejudice,

therefore, I would find that the evidence in the record does not support a finding of deficient

performance and that Estevez has failed to produce enough evidence even to warrant an

evidentiary hearing.

       For these reasons, I find that Estevez has not plausibly alleged ineffective assistance of

counsel in relation to the second plea offer and it is not necessary to hold a hearing on the issue.

    B. Ineffective Assistance in Failing to Object to Use of Restraints in View of Jurors

       Estevez’s second argument is that two jurors saw him in handcuffs the day before the

jury began deliberations and that his counsel failed to make a timely motion for new trial on this

basis, thereby “depriv[ing] the trial judge of the opportunity to consider methods of minimizing

the prejudice to Estevez.” ECF No. 1 at 32. In his affidavit, he states:

           [T]he day before giving the case to jury for deliberation, two U.S. Marshals
           handcuffed Petitioner once out of the courtroom in front of two jurors. Once the
           marshals realized the presence of the jury, they pushed Petitioner against the wall and
           subsequently into an empty room. However, the two jurors, in complete surprise, only
           nodded their head and contemplated petitioner handcuffed in their presence. . . .
           Estevez informed his defense counsel. However, despite Estevez[’s] repeated requests
           that his defense counsel bring the incident to the judge’s attention, and file a motion
           for a new trial, defense counsel did not act immediately.

ECF No. 1 at 38.2 Neither his affidavit nor his motion explains precisely when Estevez told

Calcagni about this incident; he simply alleges he “informed his defense counsel.” Estevez



2
 Note that this description of events is somewhat different, and even less plausible, than the one
offered by Estevez in his motion for new trial, which was filed about four months after the trial.
Estevez, No. 3:14CR00191 (MPS), ECF No. 339. In that motion, Estevez contended that the
Marshals had placed him in handcuffs while he was still in the courtroom and that it was later,


                                                  9
        Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 10 of 14



argues that his counsel’s “fail[ure] to preserve this issue or file a motion for a new trial or to give

the trial judge the opportunity to minimize this prejudice . . . renders his performance

ineffective,” and that the jurors’ observation of him in handcuffs was “inherently prejudicial.”

ECF No. 1 at 31–32.

       The Government argues that Estevez has not made plausible allegations that his counsel

was ineffective on this issue, especially in light of the evidence in the record and the Court’s

denial of Estevez’s April 2016 motion for a new trial. Calcagni’s affidavit explains that he filed

the motion for a new trial based on Estevez’s claim that two jurors had seen him in handcuffs,

which “was only brought to [Calcagni’s] attention after trial.” ECF No. 15-1 ¶ 6. Calcagni also

avers that he “did [his] best to investigate” the issue, “but was not very successful in doing so.”

Id. I denied Estevez’s motion for a new trial, finding among other things that Estevez had offered

“no admissible evidence to support [his] claim that jurors saw him in restraints.” Estevez, No.

3:14CR00191 (MPS), ECF No. 355 at 11. I noted that none of the affidavits submitted in support

of that motion were based on personal knowledge of the alleged incident; so none of them were

admissible as evidence that any jurors saw Estevez in handcuffs.3 In addition, as I explained in



while they were escorting him out the front doors of the courtroom into the hallway, that he was
observed by two jurors. Id., ECF No. 339-1 at 2. I observed the trial and it is my recollection that
in this case, as in every criminal trial over which I have presided in which the defendant is in
custody, the Marshals placed the handcuffs on the defendant while he was still in the courtroom
and before escorting him out of the courtroom. The suggestion that the Marshals “handcuffed
Petitioner once out of the courtroom in front of two jurors” is thus implausible, inconsistent with
my own recollection of the proceedings, and insufficient to warrant an evidentiary hearing. See
Puglisi, 586 F.3d at 215 (“The trial judge is also in a position, based on the knowledge gained in
the underlying criminal proceeding and on his or her role as a trier of fact in the habeas
proceeding, to hold that the particular petitioner had no chance of overcoming counsel’s detailed
explanation . . . .”).
3
  Estevez sought to issue a subpoena to the Wyatt Detention Facility, the pretrial detention
facility where he was housed during the trial, to identify the officers who transported Estevez to
and from the trial, since Estevez claimed that he had discussed his alleged exposure to the jurors


                                                  10
        Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 11 of 14



my May 4, 2016 ruling, even Estevez’s own description of the incident only speculates as to

whether a juror actually saw him in handcuffs. Id. at 12. In the motion for a new trial, Estevez

claimed:

       [T]he USMS placed Mr. Estevez into handcuffs and prepared to escort him to the
       cellblock. As they began to exit the courtroom, the marshals pulled Mr. Estevez back
       inside in a sudden and abrupt manner. Outside the courtroom and in the corridor stood
       one or more of the jurors in his case. Mr. Estevez encountered or was exposed to the
       juror(s), which prompted the USMS to pull him back inside.

Id., ECF No. 339-1 at 2. Based on this description, and because detainees are typically

handcuffed behind the back, “it is unlikely . . . that any juror actually saw restraints on him.” Id.,

ECF No. 355 at 12–13. Finally, I concluded that even if any jurors briefly saw Estevez in

handcuffs, “any such glimpse would have been harmless” since “[m]ost jurors are aware that

defendants may be incarcerated during trials.” Id. at 13; id. at 13–14 (citing cases holding that a

brief sighting of a defendant in handcuffs outside the courtroom is not inherently prejudicial).

       In this § 2255 motion, Estevez still has not pointed to any admissible evidence to support

his claim that jurors saw him in restraints; his own averments about what the jurors saw are, of

course, speculative. More importantly, he has not plausibly alleged that Calcagni rendered

ineffective assistance in response to the incident. Estevez’s affidavit does not clearly state that he

told Calcagni of the incident before the end of the trial; so the affidavit does not contradict

Calcagni’s more specific averments that the incident “was only brought to [his] attention after

trial.” ECF No. 15-1 ¶ 6. In addition, Calcagni avers that he “did [his] best to investigate” the

matter, id., and the text messages Estevez attaches to his motion show that Calcagni did attempt

to collect evidence. ECF No. 1 at 42 (Calcagni told Estevez’s wife, “I[’m] gonna file the motion



with these officers. I denied that motion. Even if Estevez had obtained affidavits from these
Wyatt officers, those affidavits would have been based on hearsay and would thus have been
similarly inadmissible.


                                                  11
        Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 12 of 14



for new trial this week . . . . The motion will get filed. He should trust in that. I was not gonna

file it without the appropriate evidence or else it would lose.”). Estevez therefore does not

plausibly allege that Calcagni acted unreasonably in the timing or the substance of the motion for

a new trial. Nor does Estevez adequately allege prejudice: he points to no evidence suggesting

that the outcome would have been different if Calcagni had acted differently, such as by filing

the motion for a new trial sooner. I stated in my May 4, 2016 ruling that the motion for a new

trial would fail on the merits even if it had been timely, and Estevez does not point to any

admissible evidence supporting his claim that Calcagni failed to obtain. Because Estevez has not

plausibly alleged ineffective assistance regarding this issue, I find there is no need for a hearing.

   C. Ineffective Assistance in Failing to Object to Leading Questions

       Finally, Estevez argues that Calcagni rendered ineffective assistance by failing to object

to the Government’s use of leading questions on direct examination during trial. His § 2255

motion “incorporates and . . . re-rais[es] here the ineffective assistance claim presented in his

direct appeal brief.” ECF No. 1 at 36. In that brief, Estevez argued that “[d]efense counsel’s

failure to object to the government’s blatant and repeated use of prejudicial leading questions is

inexplicable,” that “there could be no strategic reason for the failure,” and that he “was

substantially prejudiced by counsel’s failure.” United States v. Estevez, No. 16-1865 (2d Cir.),

ECF No. 74 at 27.

       The Government notes that the Second Circuit found that I did not abuse my discretion in

allowing the government to ask leading questions during direct examination of witnesses at trial.

United States v. Estevez, 735 F. App’x 746, 747 (2d Cir. 2018) (“Although the district court did

allow some leading question on direct . . . . we see no abuse of discretion.”). Furthermore, the




                                                  12
        Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 13 of 14



Government argues, a defense lawyer’s decision not to object is a matter of trial strategy. Indeed,

Calcagni avers in his affidavit:

       Sometimes objecting is fruitless and only serves to send a message to the trial jury that
       counsel (and his client) have something to hide or fear the evidence in the form of
       testimony to be elicited. As a trial strategy, it is my practice to object to questions very
       selectively, in accordance with the rules of evidence, and in a manner that comports with
       my developed trial strategy. Any failures to object on my part were conscientious and
       intentional, not due to oversight, negligence, or ineffectiveness.

ECF No. 15-1 ¶ 7.

       I agree with the Government that Estevez has not alleged that Calcagni’s failure to object

“fell below an objective standard of reasonableness.” “Decisions about when to object to

questions—particularly on grounds of form—are strategic and, thus, absent extraordinary

circumstances not present here, failures to object are not evidence of objectively unreasonable

representation.” United States v. Donaldson, 577 F. App’x 63, 66–67 (2d Cir. 2014); United

States v. Cohen, 427 F.3d 164, 170 (2d Cir.2005) (rejecting ineffective assistance claim based on

failure to object because “decisions such as when to object and on what grounds are primarily

matters of trial strategy and tactics, and thus are virtually unchallengeable absent exceptional

grounds for doing so” (internal citations and quotation marks omitted)). Estevez does not offer

any evidence of “extraordinary circumstances” suggesting that Calcagni’s failure to object to

certain leading questions was anything other than strategic, other than to speculate in his brief

that such failure was “inexplicable” and that “there could be no strategic reason for the failure.”

Estevez, No. 16-1865 (2d Cir.), ECF No. 74 at 27. These claims are directly contradicted by

Calcagni’s affidavit. And Estevez offers no evidence or allegation that I would have sustained

any objections Calcagni did make, so he has not alleged prejudice. See Donaldson, 577 F. App’x

at 67 (noting that the defendant “cannot show ensuing prejudice because objection likely would

not have prevented admission of the resulting testimony, either because the district court would



                                                 13
        Case 3:19-cv-01362-MPS Document 16 Filed 08/04/20 Page 14 of 14



have permitted the question to be answered, see United States v. Salameh, 152 F.3d 88, 128 (2d

Cir.1998), or because the prosecution would have rephrased the question”). Estevez has therefore

failed to allege plausibly that Calcagni acted unreasonably in not objecting or that he was

prejudiced by the failure to object, and a hearing is not warranted.

IV.    CONCLUSION

       For the reasons set forth above, Estevez’s motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 is DENIED.

       IT IS SO ORDERED.



Dated: August 3, 2020
       Hartford, Connecticut
                                                            /s/
                                                      Michael P. Shea, U.S.D.J.




                                                 14
